Citation Nr: 0215755	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for right 
hip disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from April 4, 1982 to May 7, 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by which 
the RO denied a claim for a compensable rating.  


FINDING OF FACT

The veteran's right hip disability is manifested by painful 
motion during squatting.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for right 
hip pain, have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5003, 5019 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in September 1989 the RO granted 
service connection for degenerative changes of the right hip 
with trochanteric bursitis and evaluated the disability as 
noncompensably disabling under Diagnostic Code 5010.  In the 
June 1998 rating decision now on appeal, the RO confirmed and 
continued that evaluation.  However, the RO assigned a 
hyphenated rating code of 5255-5019 indicating that the 
residuals of the right hip injury were being rated as 
bursitis.  38 C.F.R. § 4.27.  Both the April 1999 Statement 
of the Case and the August 2002 Supplemental Statement of the 
Case indicate that the veteran's disability has been 
evaluated under Diagnostic Codes 5010 and 5003.  Diagnostic 
Code 5019 is rated on limitation of motion of the affected 
parts, as degenerative arthritis.  Arthritis due to trauma 
that is substantiated by X-ray findings is rated as for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, is rated on 
the basis of the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

During a June 2001 VA examination the veteran advised that 
she noticed right hip pain in about 1985 while engaging in 
physical training and was seen by military physicians.  Range 
of motion studies conducted during the June 2001 VA 
examination revealed no limitation of motion.  No pain was 
exhibited during the studies.  The veteran complained of 
right hip pain while squatting and waddling.  A history of 
intermittent pain in the right hip aggravated by running, 
attempting to do exercises, and bad weather, was noted.  The 
veteran reported being conscious of a limp occasionally.  X-
rays of the right hip were found to reflect no fracture, 
dislocation, or soft tissue calcification.  The joint space 
appeared well maintained.  The diagnosis was right hip pain 
of unknown etiology.  The examiner commented that the 
condition did not appear to be incapacitating and was only of 
minimal functional significance.  

Three earlier VA examinations were conducted in July 1989, 
September 1997, and August 1999.  The July 1989 VA 
examination report reflects a diagnosis of right hip pain-
which the examiner doubted was etiologically related to 
degenerative changes-and trochanteric bursitis.  The veteran 
had full range of motion with pain on forced internal 
rotation.  X-rays showed minimal degenerative changes around 
the superior acetabular rim and minimal sclerosis.  The 
September 1997 VA examination report reflects a diagnosis of 
right hip, no pathology.  Again, the veteran had a full range 
of motion, with no swelling or deformity.  X-ray of the joint 
showed it to be relatively preserved with no significant 
arthritic changes.  An August 1999 VA examination report 
shows a diagnosis of right hip, no pathology.  There was a 
full range of motion with no pain elicited.  X-ray evidence 
showed the bone architecture appearing intact, with no 
significant bone or joint abnormality.

While pain was not observed during the range of motion 
studies, the veteran complained of pain in her right hip when 
performing squatting during the June 2001 examination.  
Therefore, inasmuch as early x-ray reports reflect that 
degenerative changes were visualized in that major joint, and 
the veteran continues to complain of pain on motion which has 
been related to that joint, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 may be assigned where there is painful motion 
with joint or periarticular pathology.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also Hicks v. 
Brown, 8 Vet. App. 417, 421 (1995).  According the veteran 
the benefit of the doubt, the claim for increase is granted.  
A higher rating is not warranted in large measure because 
there has been no indication that functional losses due to 
the veteran's hip disability have more than a minimal impact 
on function.  This was noted on recent examination.  
Additionally, the veteran has no limitation of motion and the 
pain she experiences appears to affect her on extremes of 
motion only, not at a point that her disability could be said 
to equate to limitation of flexion to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2001).  Consequently, a 10 
percent rating is warranted, but no more.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letter dated in 
September 1997 which requested that the veteran send evidence 
showing that the claimed disabilities have been treated since 
discharge and a letter dated in January 2001 which asks her 
to identify all health care providers who recently treated 
her right hip disability.  Lastly, VA must notify a claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
will be obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of whose obligation it was to 
produce evidence to substantiate the claim by way of the two 
letters noted above.  The veteran was notified of the new 
obligations under VCAA and its implementing regulations in 
the December 2000 remand and a March 2001 letter.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  In 
this case, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  As noted above, the veteran was 
requested to identify any healthcare providers who treated 
her right hip disability.  No response to that request was 
received.  The Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  Therefore, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

Entitlement to a 10 percent rating for service-connected 
right hip disability is granted, subject to the laws and 
regulations governing the award of increased compensation.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

